Citation Nr: 0533329	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  99-07 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-operative left 
knee disability with instability, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
April 1990.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) on appeal from a 
January 1999 rating decision of the VA Regional Office (RO) 
in Cleveland, Ohio that increased the zero percent disability 
rating for service-connected left knee injury disability to 
20 percent disabling, effective from August 23, 1997.  By 
rating determination in November 1999, the left knee 
disability evaluation was increased to 30 percent, effective 
from August 23, 1997.

The veteran was afforded a videoconference hearing at the RO 
before the undersigned Veterans Law Judge sitting at 
Washington, DC in July 2001.  The transcript is of record.  

The case was remanded for further development in June 2003 
and September 2004.  The case has been advanced on the 
Board's docket.


FINDINGS OF FACT

Post-operative left knee disability is manifested by severe 
instability; functional loss due to pain, soreness, 
tenderness, and fatigability equates to limitation of flexion 
no worse than 60 degrees and limitation of extension no worse 
than 5 degrees; the veteran does not have arthritis.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for post-operative left knee disability are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, 
Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to adjudicate 
the claim has been accomplished.  As evidenced by the 
statement of the case, and the supplemental statements of the 
case, the veteran and his representative have been notified 
of the laws and regulations governing entitlement to the 
benefit sought, and of the evidence needed to substantiate 
the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters to the veteran 
dated in January 2002, September 2003, and October 2004, the 
RO informed the appellant of what the evidence had to show to 
substantiate the claim, what medical and other evidence the 
RO needed from him, what information or evidence he could 
provide in support of the claim, and what evidence VA would 
try to obtain on his behalf.  The letters also advised him to 
submit relevant evidence or information in his possession.  
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and, indeed, that VA could satisfy VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided after the initial adverse decision on the 
claim.  Id, at 120, 122-4.  Although the notice required by 
the VCAA was not provided until after the RO initially 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claim.  He has had the benefit of a personal 
hearing, and extensive private and VA clinical records have 
been received and associated with the claims folder.  The 
appellant has not indicated that there are any pertinent 
clinical records to be retrieved beyond what has already been 
sought by the RO.  The case was remanded for additional VA 
examination and other development in June 2003 and in 
September 2004.  Under these circumstances, the Board finds 
that further assistance is not necessary.  See 38 U.S.C.A. 
§ 5103A(a)(2).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2005). 

The veteran's entire history is reviewed when making 
disability evaluations.  See generally Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995); 38 C.F.R. §  4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that for 
disabilities evaluated on the basis of limitation of motion, 
VA was required to apply the provisions of 38 C.F.R. §§  
4.40, 4.45 pertaining to functional impairment.  The Court 
held that in applying these regulations, VA should obtain 
examinations in which the examiner determines whether the 
disability is manifested by weakened movement, excess 
fatigability, or incoordination.  These determinations are, 
if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt shall 
be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
it was observed that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran's left knee disability has been rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5257 which provides that 
slight impairment of either knee due to recurrent subluxation 
or lateral instability warrants a 10 percent evaluation.  A 
20 percent evaluation requires moderate impairment due to 
recurrent subluxation or lateral instability.  A 30 percent 
evaluation requires severe impairment.  Id. 

Other potentially applicable regulations relative to the knee 
joint include 38 C.F.R. § 4.71a, Diagnostic Code 5256 which 
provides that favorable ankylosis of either knee warrants a 
30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
A 40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees. Id.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, limitation of 
flexion of either leg to 45 degrees warrants a 10 percent 
evaluation.  A 20 percent evaluation requires that flexion be 
limited to 30 degrees.  Limitation of flexion of either leg 
to 15 degrees warrants a 30 percent evaluation.  Id.

Limitation of extension of either leg to five degrees 
warrants a noncompensable evaluation.  Extension limited to 
10 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  Limitation of extension of either 
leg to 45 degrees will be evaluated as 50 percent disabling. 
38 C.F.R. § 4.71a, Diagnostic Code 5261.  (Normal extension 
of the knee is zero degrees.  Normal flexion is 140 degrees.  
38 C.F.R. § 4.71, Plate II.)

Private medical records dated between 1993 and January 1998 
of treatment obtained in Germany and their English 
translation were submitted for review and received in August 
1998.  They showed that the veteran sustained additional 
injury to the left knee in an accident in 1993, and underwent 
an operation with reported little success.  It was noted that 
he was a welder.  Following such trauma, the appellant sought 
continuing treatment for pain, instability and giving way of 
the left knee joint for which arthroscopy with resection of 
the infra patella plica, partial synovialectomy and cartilage 
shaving were performed in August 1997.  In January, 1998, 
examination disclosed that the left knee was painfully 
limited.  It was felt that he might be permanently unable to 
work as a result thereof.  No signs of inflammation were 
noted.

The veteran was afforded a VA examination in October 1998.  
History was provided to the effect that he had injured his 
left knee in service after slipping and falling during 
physical training in 1981.  It was noted that he had had 
multiple surgical procedures over the years, to include 
arthroscopy, and forced stabilization with screw fixation.  
Current complaints included chronic soreness, pain, 
tenderness, stiffness, aching, swelling, locking, 
fatigability, give-way of the knee and instability.  It was 
noted that he did not wear a brace and was not taking any 
medication.  It was reported that the veteran continued to 
work as a welder.  He stated that it was difficult for him to 
perform any physical activities, and to engage in normal 
activities without wearing a brace on the left knee.  He said 
that weather changes and heavy use bothered the knee, and 
that it had been an ongoing problem.  No specific flare-ups 
were noted.  

Physical examination disclosed that the veteran could 
ambulate with the brace on and with it off.  There was some 
instability and give-way in the left knee.  He could only 
partially squat because of pain and give-way.  It was noted 
that there was approximately one-inch of atrophy of the left 
thigh as compared to the right.  Active flexion was painful 
from zero to 90 degrees with passive motion to 120 degrees 
before pain prevented further motion.  It was reported that 
there was aching, soreness and tenderness throughout range of 
motion.  No effusion was observed.  Mediolateral jointline 
tenderness was elicited.  It was noted that the appellant did 
appear to be stable to mediolateral testing, but loose to 
anteroposterior testing with positive drawer and Lachman's 
signs.  There was a negative McMurray's sign.  An X-ray of 
the left knee was interpreted as showing no significant bone 
pathology.  A diagnosis of residual post-operative left knee 
with instability was rendered. 

A medical report dated in April 1999 was received from M. L. 
Lykins, D.O., FACOS.  The veteran described constant pain and 
instability if he did not wear an immobilizing brace on the 
left knee.  It was observed that he had a severe varus thrust 
and lateral subluxation of the tibia as it related to the 
femur, as well as a neurological footdrop that was permanent.  

Physical examination disclosed findings that included range 
of motion from zero to 135 degrees.  There was a lateral 
incision over the fibula head that was seven centimeters 
long.  The veteran had complete anesthesia over the lateral 
aspect from the fibula head down to and encompassing the 
lateral aspect of the foot.  There was a five-centimeter 
incision over the anterior patella tendon.  The McMurray's 
sign was negative on the medial and lateral sides.  
Patellofemoral joint glides were stable with minimal 
crepitation between zero and 30 that was nonpainful.  In full 
extension, there was +2 gaping with varus stress along the 
lateral aspect of the knee.  In external rotation, there was 
posterolateral subluxation of the tibia as it related to the 
femur which was significantly different than the uninvolved 
right knee.  The Lachman's was in the neutral position and 
was negative.  It was found that the veteran suffered from 
chronic unresolved posterolateral corner instability of the 
left knee, as well as permanent iatrogenic footdrop.  It was 
the examiner's opinion that the veteran was 100 percent 
disabled on account of left knee dysfunction, and would never 
be employable in any work environment as it related to 
physical labor.

Upon VA examination in June 1999, it was reported that the 
veteran was performing welding work but had great difficulty 
because of the left leg.  It was noted that he wore a brace 
in order to get around, and that normal everyday activities 
were also problematic.  

Upon physical examination, there were multiple scars of the 
left knee.  The appellant complained of pain, soreness and 
tenderness.  It was reported that he had good motion ranging 
from zero to 140 degrees of flexion.  No effusion was 
observed.  There was gross instability anteriorly, 
posteriorly and laterally when he tried to stand up.  It was 
reported that without his brace on, the knee subluxated in 
and out of the joint on the lateral side.  Left footdrop was 
observed and was attributed to left knee disability.  An X-
ray of the left knee showed no significant bone pathology.  A 
pertinent diagnosis of residual post operative injury of the 
left knee with instability was rendered.  

By rating action dated in November 1999, service connection 
was granted for common peroneal nerve damage with left foot 
drop.  The 20 percent disability rating for the left knee was 
increased to 30 percent, effective from August 23, 1997.  

The veteran presented testimony upon personal hearing on 
appeal in July 2001 to the effect that he had chronic and 
severe knee pain and instability that had required him to 
give up his job as a welder.  He stated that he had been 
retrained as a computer technician but still experienced 
considerable problems with his knee brace when he got and sat 
down at his desk.  He related that he could not wear the 
brace all the time because it tended to cut off his 
circulation.  The appellant testified that his family life 
and other activities he pursued on the weekends and in his 
spare time had been substantially restricted because he spent 
his free time recovering from the workweek knee strain and 
disability.  

VA outpatient clinical records dated between July 1999 and 
2004 reflect that the appellant received treatment for 
continuing left knee complaints.  He reported left knee 
giving way in August 2000.  Magnetic resonance imaging (MRI) 
of the left knee in December 2000 showed no significant 
abnormality.  In September 2001, the veteran was observed to 
be ambulating with a flexible brace.  It was noted that he 
had a history of knee surgeries and a long history of painful 
exacerbations and dysfunction.  It was reported that a number 
of MRIs had been normal.  Examination of the left knee 
disclosed minimal diffuse swelling about the entire knee 
joint.  There was diffuse pain, especially at the medial 
meniscus.  There was no evidence of erythema.  It was noted 
that after removal of the brace, the veteran could actually 
partially dislocate the knee medially.  There was variable 
instability.  An assessment of exacerbation and painful 
dysfunction of the left knee was rendered.  In October 2001 
and December 2003, it was recorded that the veteran was 
"very adamant that nothing is being done and his life is 
deteriorating due to his knee condition, however, does not 
want to go to physical therapy."

Private clinical records dated between 1999 and 2003 were 
received indicating continuing treatment and follow-up for 
chronic left knee symptoms that included pain, giving way, 
instability, stiffness, swelling, and weakness that were 
aggravated by walking, prolonged standing, and climbing and 
descending stairs. 

The veteran was afforded a VA compensation and pension 
examination in June 2004.  It was noted that he continued to 
wear a brace but did not need a cane.  It was reported that 
he was trying to function and work as a computer technician, 
but that being up on the knee all day long caused problems 
and increased pain.  The appellant related that he was able 
to make through the day, and indicated that repetitive use 
resulted in worsening pain.  It was noted that he was not on 
any medications for the knee at that time.

On physical examination, the veteran was observed to be 
ambulating with a knee brace.  He walked with an antalgic 
stiff-legged gait and internally rotated left leg.  Pain, 
soreness and tenderness were elicited throughout repeated 
left knee range of motion that ranged from zero to 140 
degrees.  It was reported that resisted motion did increase 
the amount of such symptoms, and that he had pain, soreness 
and tenderness medially and laterally, as well as some 
retropatellar pain and crepitation, but no effusion.  There 
was some guarding but no ankylosis.  The knee was stable to 
medial/lateral testing with 3+ instability upon 
anterior/posterior testing.  The McMurray's sign elicited 
knee pain as well.  An X-ray of the left knee showed no 
significant bony pathology.

In a supplemental opinion dated in November 2004, the VA 
examiner noted that the claims folder and his prior 
examination report were reviewed.  History of the in-service 
injury and treatment therefor were recited.  The veteran 
related that the knee was getting worse over time.  It was 
observed that he was wearing a knee brace but was not using a 
cane.  Instability was reported as well as giving way upon 
repetitive use.  The appellant related that prolonged 
standing and walking caused increased aching and pain, 
tenderness and fatigability.  It was reported that he was 
working, but was on his feet all day long.  He said that by 
the end of the day, the knee was very tired, sore and 
fatigued.  

On physical examination, the veteran ambulated with a very 
stiff-legged internally rotated gait.  It was reported that 
there was some obvious giving way of the knee.  Pain, 
tenderness and soreness were elicited over the medial and 
lateral aspect.  There was no redness, guarding, or 
ankylosis.  Range of motion was from zero to 140 degrees that 
was repeated multiple times, with pain over the last 20 
degrees of flexion.  There was some mild retropatellar 
crepitation and tenderness as well.  The knee was stable to 
medial and lateral testing.  The appellant had looseness to 
anterior/posterior testing with positive pivot shift that 
increased his pain.  The McMurray's test was negative but did 
increase pain in the knee.  It was reported that repetitive 
use increased pain in the knee, but did not affect range of 
motion.  It was reported that range of motion was also tested 
with and without resistance, with pain on resisted motion as 
well.  Prior X-rays were reviewed.  A diagnosis of residual 
post operative injury, left knee, with instability was 
rendered.  

The appellant's VA vocational rehabilitation file folder is 
of record and shows that he sought re-training due to an 
unstable job situation as a welder, and because the physical 
requirements were incompatible with his service-connected 
disabilities.  During the course of his re-training, the 
veteran was noted to have perfect attendance although he 
lived 60 miles away, had a positive attitude, was hardworking 
and received excellent and outstanding reviews.  He 
successfully completed the certification program.  

The veteran and his wife each submitted a statement received 
in July 2004 attesting to physical challenges he faced every 
day due to left knee disability.  His spouse recounted having 
to support him while walking, helping to pick him up off the 
floor after falling, witnessing him having to crawl upstairs 
at times, his inability to go on walks with the family, 
difficulty in working and having to take off days from work 
on account of pain.  She suggested that he might have been 
better served by a wheelchair, but that he did not want to 
give up just yet.  The appellant wrote that at one time, he 
was told that he had arthritis in his knees.  

The veteran asserts that the symptoms associated with his 
service-connected left knee include constant pain and 
instability that severely compromise his ability to walk, 
stand for prolonged periods, and climb and descend stairs, as 
well as perform other repetitive movements.  He contends that 
the disability substantially restricts everyday activities, 
employment duties and recreational pursuits, and is more 
severely disabling than reflected by the currently assigned 
disability evaluation.  The Board notes that objective 
findings on multiple examinations over the course of the 
appeal have revealed marked instability, tenderness 
throughout the knee joint, evidence of occasional swelling, 
subluxation, give-way weakness, stiffness, and increased 
functional limitations for which the appellant relies on a 
knee brace.  

The Board points out, however, that at 30 percent, the 
veteran is in receipt of the maximum schedular evaluation 
provided under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for 
the left knee instability.  This rating already contemplates 
severe recurrent subluxation and/or lateral instability.  The 
clinical evidence does not demonstrate that he has ankylosis 
or impairment of the tibia or fibula.  Diagnostic Codes 5256, 
5262.  Despite his symptoms, the appellant has retained 
essentially full range of motion of the left knee.  Thus, the 
Board also notes that range of motion is noncompensable under 
the applicable diagnostic rating codes cited above.  
Diagnostic Codes 5260, 5261.  

The veteran has pain, weakness, lack of endurance, and 
fatigability, especially upon repetitive movements or over 
the course of a day's activities.  This case was remanded in 
September 2004 so that further evaluation of the veteran's 
functional losses due to service-connected knee disability 
could be undertaken.  See DeLuca v. Brown, 8 Vet App 202 
(1995).  With such instruction in mind, a VA examiner 
reported that repetitive use increased pain in the knee, but 
did not affect range of motion.  This comment strongly 
suggests that a greater rating is not warranted based on 
functional losses, especially because, as noted above, 
limitation of motion has been essentially full.  There is 
nothing about the examiner's remarks or the record of 
outpatient visits that suggest that functional loss due to 
problems such as pain equate to limitation of flexion to 45 
degrees or limitation of extension to 10 degrees.  (Such 
limitations would have to be shown for the award of a 10 
percent rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261.)  The limitations that warrant 
compensable ratings are far from what has been demonstrated 
clinically in this veteran's case (0 to 140 degrees).  Given 
the examiner's estimation that, despite pain throughout 
motion, and despite the increase in pain with use, range of 
motion remained unaffected, the Board concludes that the 
veteran's functional losses do not equate to the level of 
disability required to receive a compensable rating for 
either limitation of flexion or limitation of extension.  The 
Board thus finds no basis for a higher or a separate 
compensable rating under 38 C.F.R. § 4.45 or DeLuca, in the 
instant case.

VA's General Counsel has provided guidance concerning 
increased rating claims for knee disabilities.  In VAOPGCPREC 
23-97; 62 Fed. Reg. 63,604 (1997), it was concluded that a 
veteran who has arthritis and instability of the knee might 
be rated separately under 38 C.F.R. § 4,71a, Diagnostic Codes 
5003 (2005) and Diagnostic Code 5257, provided that any 
separate rating must be based upon additional disability.  
When a knee disorder is already rated under Diagnostic Code 
5257, the veteran must also have limitation of motion under 
Diagnostic Code 5260 or Diagnostic Code 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  

In this case, arthritis has not been shown, and the analysis 
above addresses the question of whether functional losses are 
tantamount to greater limitation of motion such that a 
compensable rating could be assigned under either Diagnostic 
Code 5260 or 5261.  See also VAOPGCPREC 9-2004 (2004); 69 
Fed. Reg. 59990 (2005).  When there is arthritis, a 
compensable rating may be assigned under Diagnostic Code 5003 
when the limitation of motion is not compensable.  However, 
absent a showing of arthritis, this rating is not assignable.

Finally, the veteran is shown to have scarring from surgery 
on the left knee.  Separate disability evaluations are 
available for scars that are poorly nourished, with repeated 
ulceration; are painful on objective demonstration; or cause 
any limitation of function.  See Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994); 38 C.F.R. § 4.118 (2005).  However, 
there is no basis for assigning a separate rating for the 
scarring in this instance.  The clinical evidence, including 
VA examination reports, does not indicate that the veteran's 
scars are other than well healed.  There is no indication of 
any functional impairment related thereto.  Additionally, the 
scars appear to be asymptomatic, and are not of a size that 
would warrant a compensable evaluation.  38 C.F.R. § 4.118.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the left knee disorder 
may be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (1).  However, the Board 
finds no evidence that the appellant's left knee disability 
has presented such an unusual or exceptional disability 
picture at any time as to require consideration of an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluation in this case is inadequate.  As discussed above, 
there are higher ratings for knee disabilities, but the 
required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any recent hospitalization for 
the left knee problem, and he has not demonstrated 
interference with employment beyond what is contemplated by 
the assigned rating.  He has other left lower extremity 
problems due to nerve damage, but the record does not suggest 
that the left knee disability itself is exceptional in terms 
of the applicable rating criteria.  The appellant has not 
offered any objective evidence of any symptoms due to the 
left knee disability that are not specifically contemplated 
by the rating criteria.  Consequently, the Board concludes 
that referral of this case for consideration of the 
assignment of an extraschedular rating is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).

For all the foregoing reasons, the Board concludes that the 
left knee disability does not more closely approximate the 
criteria for a higher or separate evaluation.  The 
preponderance of the evidence is against the claim for a 
higher rating.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 4.7, 4.21 (2005).


ORDER

An increased rating for post-operative left knee disability 
with instability is denied.  


REMAND

The Board observes that by rating action dated in January 
2004, the RO declined to reopen previously denied claims for 
service connection for disabilities manifested by right knee 
and left hip pain, and denied service connection for a low 
back condition, right lower extremity disability, right foot 
growths/callous excision, and a right hip condition. 

The Board notes that subsequent thereto, a notice of 
disagreement was received in February 2004 wherein the 
veteran requested a statement of the case to appeal the 
"recent rating decisions."  He reiterated his desire to 
appeal the rating decision of January 2004 in correspondence 
dated in July 2004, and stated that he had not yet received a 
statement of the case.  In response to the RO's request for 
more specificity, the veteran identified orthopedic problems 
and his right foot condition, presumably referring to all 
service connection issues addressed in the January 2004 
decision.  There is no indication that a statement of the 
case has been issued in regard to the cited issues.  See 38 
C.F.R. §§ 20.201, 20.302 (2004).  It is well established that 
in situations such as this, where the veteran has filed a 
timely notice of disagreement but no statement of the case 
has been issued, the Board must remand the matter to the RO 
for the issuance of a statement of the case.  See Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999).  (This was not 
previously addressed by the Board in September 2004 because 
the veteran's specific response, which was submitted in July 
2004, had been in a temporary file at the RO that was not 
available to the Board in September 2004.)

Accordingly, these matters are REMANDED for the following 
actions:

The RO should issue a statement of the 
case on the issues of whether new and 
material evidence has been received to 
reopen claims for service connection 
for disabilities manifested by right 
knee and left hip pain, and on claims 
of entitlement to service connection 
for a low back disability, right lower 
extremity disability, right foot 
growth/callous, and a right hip 
disability.  If, and only if, the 
veteran files a timely substantive 
appeal, these issues should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


